        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 1 of 9


                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                     CASE NO. CR413-115


NAQUAN TRELL ELLIOTT,

       Defendant.




                                         ORDER


       Before the Court is Defendant Naquan Trell Elliott's Motion

for Home Confinement (Doc. 90), Motion for Compassionate Release

(Doc. 91), and Motion to Appoint Counsel (Doc. 92). The Government

has     responded       in     opposition       to   Defendant's     motion    for      home

confinement and motion for compassionate release. (Doc. 93.) For

the    following       reasons.       Defendant's     Motion   for    Home    Confinement

(Doc.     90)    is     DISMISSED,       Defendant's     Motion      for   Compassionate

Release       (Doc.    91)     is DENIED,    and     Defendant's     Motion   to   Appoint

Counsel (Doc. 92) is DENIED.

                                         BACKGROUND


        In October 2013, Defendant pleaded guilty to distribution of

a quantity of cocaine base and carrying a firearm in relation to a

drug trafficking crime. (Docs. 54, 55.) Defendant was sentenced to

a     total     term    of     117    months'    imprisonment.       (Doc.    69   at    2.)

According to the BOP website. Defendant is currently incarcerated

at FCI Jesup in Jesup, Georgia with a projected release date of

December       29,     2021.    See    BOP   Inmate    Locator,    Federal     Bureau     of
     Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 2 of 9


Prisons,    https://www.bop.gov/inmateloc/                   (last    visited       on     August

31, 2020).

                                         ANALYSIS


     Defendant         requests       that     this     Court       place     him     on      home

confinement pursuant to the CARES Act. (Doc. 90 at 2.) Defendant

states    that    he     does   not    ^^fit    the    criterion       for    compassionate

release    but     []     do[es]      fit      the    criterion's         [sic]      for      home

confinement." (Id.) In addition to this motion. Defendant filed a

motion     seeking       compassionate          release.       (Doc.        91.)     Defendant

contends    that    his    immediate         release    is     warranted      based      on   the

substantial threat that COVID-19 poses to his life. (Id. at 3.)

Defendant does not state what basis entitles him to compassionate

release    in      his     motion,      however,        in     his     motion        for      home

confinement.      Defendant claims that he suffers from asthma. (Doc.

90   at    3.)      Defendant         also     claims        that    he      exhausted         his

administrative remedies. (Doc. 90 at 1; Doc. 91, Attach. 1 at 4.)

The Government opposes Defendant's requests. (Doc. 93.) The Court

finds that Defendant's motion seeking release to home confinement

is   due     to     be     dismissed          and     Defendant's           motion       seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is due to be

denied.


I.   HOME CONFINEMENT


     First,       Defendant's      motion      seeking    an    order from this             Court

placing him on home confinement is due to be dismissed. A request
        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 3 of 9



for     home      confinement            under     the    Coronavirus         Aid,    Relief,          and

Economic Security Act (^^CARES Act"), Pub. L. No. 116-136, enacted

on    March       27,    2020,       is    different       than    a    request       for       sentence

reduction          based        upon       compassionate          release.        Under          Section

12003(b)(2) of the CARES Act, if the Attorney General finds that

emergency conditions will materially affect the functioning of the

BOP, the BOP is permitted to "lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home

confinement         under       the       first    sentence      of     section      3624(c)(2)         of

title     18,       United          States        Code,    as     the     Director         determines

appropriate." United                 States v.       Allen,       No.    2:14-cr-024, 2020 WL

2199626,       at   *1        n.l   (S.D.     Ga.    May    6,    2020).      Thus,       the    BOP   is

utilizing its authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C.

§    60541—not          the    compassionate         release       provision         of    18     U.S.C.

§ 3582(c)—to effectuate the Attorney General's directive to the

BOP regarding home confinement in connection with the CARES Act.

Id.   at *1.        This      Court lacks the             authority to        order the          BOP to

release       a    prisoner         on    home     confinement.         See   United        States      v.

Calderon, 801 F. App'x 730, 731-32 (11th Cir. 2020) (explaining

that under 34 U.S.C. § 60541(g)(1)(A) the Attorney General "may"

release eligible elderly offenders, and district court was without

jurisdiction to grant relief); see also Allen, No. 2:14-CR-024,

2020 WL 2199626, at *1 ("These statutes do not authorize a federal

court to order the BOP to release a prisoner."); United States v.
        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 4 of 9



Greene, No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga. June 18,

2020). Thus, Defendant's motion for home confinement (Doc. 90) is

DISMISSED.


II.   COMPASSIONATE RELEASE


      18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

      motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the          warden of the
      defendant's facility, whichever is earlier . . . .

Additionally,        28   C.F.R. § 571.61        requires     an   inmate     seeking   a

compassionate release to submit a written request to the prison's

warden.     At   a   minimum,   the   inmate's     request     must    contain ''[t]he

extraordinary or compelling circumstances that the inmate believes

warrant     consideration" and           [p]roposed     release      plans,    including

where     the    inmate    will    reside,       how   the    inmate    will    support

himself/herself, and, if the basis for the request involves the

inmate's     health,      information     on   where    the   inmate    will     receive

medical     treatment,       and   how     the     inmate     will     pay    for   such

treatment." 28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ^^extraordinary and compelling

reasons" exist and the defendant does not present a danger to the
      Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 5 of 9



safety    of     any   other           person     or     the    community.       See    U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court

is constrained by the applicable policy statements issued by the

United      States        Sentencing              Commission.             See      18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement       list   three           specific        examples      of    extraordinary     and

compelling      reasons       to       consider    a     reduction        of    sentence    under

§   3582(c)(1)(A):       (1)       a    serious    medical          condition;    (2)   advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C). A

fourth catch-all category provides: "As determined by the Director

of the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with,"    the    aforementioned           three        categories.        Id.   n.l(D).    For   a

medical condition to qualify as an extraordinary and compelling

reason, the condition must "substantially diminish[] the ability

of the defendant to provide self-care within the environment of a

correctional facility and [is one] from which he or she is not

expected to recover." U.S.S.G. § IBI.13, n.l(A)(ii).

      In seeking compassionate release. Defendant contends that his

immediate      release    is       warranted       based       on   the   substantial      threat


that COVlD-19 poses to his life. (Doc. 91 at 3.) Defendant does

not state what basis entitles him to compassionate release in his

motion,   however,       in    his       motion    for     home      confinement.       Defendant

claims that he suffers from asthma. (Doc. 90 at 3.) Defendant also
       Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 6 of 9



claims that he exhausted his administrative remedies. (Doc. 91 at

1; Doc. 91, Attach. 1 at 4.) In response, the Government contends

that    Defendant's       motion   should        be    dismissed        because   he   did   not

exhaust his administrative remedies or, in the alternative, should

be     denied       for    failure          to     establish        a     '"compelling       and

extraordinary" reason warranting release. (Doc. 93 at 14-18.)

       Defendant     contends      in   his      motion     that   he    has   exhausted     his

administrative remedies because he requested compassionate release

at the same time he sought home confinement before the BOP, but

has     not   received      any    response           to   his     compassionate       release

request. (Doc. 90, Attach. 1 at 4.) Defendant's request for home

confinement was denied on May 12, 2020. (Id.) Thus, according to

Defendant, he sought compassionate release sometime before May 12,

2020    but   has   not   received      a    denial.       Other   records      from   the   BOP

show that Defendant completed a form for "informal resolution" of

his compassionate release and home confinement requests on July 6,

2020 and that it was unable to be resolved on July 23, 2020. (Doc.

93, Attach. 1 at 2.) There is another document dated July 6, 2020

to his case manager requesting home confinement and compassionate

release. (Id. at 3.) Defendant filed his motion for compassionate

release on August 5, 2020. (Doc. 91.) Based on this record, the

Court     preliminarily       finds         that      Defendant         has    exhausted     his

administrative remedies.
        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 7 of 9


      The Government further argues that Defendant's motion should

be denied because Defendant has not provided evidence of a medical

condition        that       qualifies          as    an        '"extraordinary           and       compelling

reason" for compassionate release. {Doc. 93 at 15.) The Government

notes     that       Defendant          does        not    allege          any     particular         medical

condition in support of his motion, but instead only asserts a

general concern about COVID-19. (Id. at 17.) The Court agrees.

      The      Court       notes that      Defendant             did   not       include       any    reasons

why   he is entitled              to compassionate                 release         in    his       motion      and

seems     to     argue       against       his       request          in     his      motion        for     home

confinement. (See Doc. 90 at 2 (stating that he does not "fit the

criterion        for       compassionate             release          but        []     do[es]       fit       the

criterion's          [sic]       for    home        confinement.").)               However,         Defendant

does allege that he suffers from asthma in his motion for home

confinement. (Id. at 3.) While the CDC includes moderate-to-severe

asthma     as    a    condition         that        might       render      the       individual          at    an

increased risk of severe illness from COVID-19, Defendant has not

argued     that       his     asthma      is        moderate-to-severe                  or    provided         any

evidence       at    all    of    his    condition.             The   Court       does       not    find    that

COVID-19        is    in    and    of    itself           an    extraordinary            and       compelling

reason     to       warrant      compassionate             release.         See       United       States       v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate
        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 8 of 9


release,       especially         considering       BOP's        statutory     role,       and   its

extensive professional efforts to curtail the virus's spread.").

Additionally,         Defendant          has    presented        evidence     that    he    tested

positive for COVID-19 and                  has subsequently recovered. (Doc. 91,

Attach. 2 at 2-4.) Defendant does not allege that he suffered any

serious complications or severe illness due to COVID-19. The Court

finds    this       fact    weighs     against      releasing       Defendant        due    to   any

risks associated with becoming infected with COVID-19. See United

States    V.    Billings,        No.     19-CR-00099-REB, 2020 WL 4705285, at *6

(D.    Colo.    Aug.       13,    2020)        (denying    the     defendant's       motion      for

compassionate release in part because                       [the defendant] experienced

no serious symptoms despite testing positive for the virus and has

no reported lingering side effects now that he has recovered.");

United States v. Reece, No. 16-20088-JAR, 2020 WL 3960436, at *6

(D. Kan. July 13, 2020) (noting that the defendant had recovered

from COVID-19 and did not have severe complications from the virus

and finding that these facts cut against defendant's compassionate

release request); United States v. Gallegos, No. 4:17-CR-568, 2020

WL    3403032,       at    *3    (S.D.    Tex.     June    19,     2020)    (observing        that,

because the defendant had already contracted and fully recovered

from    COVID-19,          it    could    not     say     that    the   defendant's         asthma

substantially         diminished          the     defendant's       ability     to     care      for

himself        in     the       facility).         Accordingly,         the    Court        DENIES

Defendant's motion for compassionate release (Doc. 91).
        Case 4:13-cr-00115-WTM-CLR Document 94 Filed 08/31/20 Page 9 of 9



III.    MOTION TO APPOINT COUNSEL


       Defendant also seeks the appointment of counsel to assist him

in     seeking    compassionate       release.    (Doc.   92     at   1.)    Defendant

contends that he needs an attorney to assist him in compiling ^'the

other necessary documentation to perfect the requisite showing of

extraordinary and/or compelling reason" to justify compassionate

release. (Id.) "[Tjhere is             no automatic constitutional right to

counsel in post-conviction proceedings in a criminal case." United

States V. Smith, No. CR 418-066, 2020 WL 4118062, at *3 (S.D. Ga.

July 20, 2020). Second, Defendant has not presented an adequate

basis for appointing counsel. Defendant states in his request that

he     "lacks     the   wherewithal        to   compile    the    other      necessary

documentation. . . ." (Doc. 92 at 1.) The Court fails to see how

an     attorney   is    necessary     to   compile   or   obtain      documentation.

Accordingly, Defendant's motion (Doc. 92) is DENIED.

                                      CONCLUSION


        Accordingly, based on the foregoing, Defendant's Motion for

Home    Confinement     (Doc.   90)    is DISMISSED,      Defendant's       Motion   for

Compassionate Release (Doc. 91) is DENIED, and Defendant's Motion

to Appoint Counsel (Doc. 92) is DENIED.

        SO ORDERED this           day of August 2020.




                                        WILLIAM T. MOORE,
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
